Citation Nr: 0619990	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-34 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than July 17, 
2001, for payment of VA disability compensation benefits.

2.  Entitlement to an increased rating for a left leg 
disability, now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
September 1959 and from October 1962 to April 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 RO decision that awarded the veteran 
VA disability compensation benefits effective February 1, 
2002, but that also notified him that his severance pay from 
the service department would be recouped from the VA 
disability compensation.  The appeal also arises from a 
November 2002 RO decision that denied a claim for an 
increased rating for a left leg disability (residuals of a 
fracture of the left lateral tibial plateau, with Pellegrini-
Stieda disease) (rated 10 percent disabling).  In August 
2004, the RO granted an earlier effective date of July 17, 
2001, for the award of payment of those VA benefits.  

The Board notes that the issue has previously been phrased as 
entitlement to an earlier effective date for the award of 
compensation and the recoupment of severance pay in the 
amount of $8,197.20.  However, more precisely, the veteran 
does not question the legal obligation of VA to recoup the 
severance pay in question here.  Rather, he contends that the 
effective date of his VA payments should go back to 1970 
which would have meant that VA would have already recouped 
the service department's severance pay by now and that the 
veteran could begin receiving monthly payments from VA for 
his VA service-connected disability.  Therefore, the caption 
reflects the issue on appeal.

The Board addresses the claim for an increased rating for a 
left leg disability in the REMAND portion of the decision 
below and REMANDS that issue to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  At the conclusion of his active duty, the veteran was 
placed on the Temporary Disability Retirement List, effective 
April 18, 1968.

2.  Service connection and a 10 percent rating were 
established for a left leg disability (residuals of a 
fracture of the left lateral tibial plateau, with Pellegrini-
Stieda disease), effective April 18, 1968.  

3.  In November 1968, VA notified the veteran that he could 
elect between his retirement payments and VA disability 
payments and that the failure to reply would be construed as 
a desire not to receive VA compensation at that time.  The 
veteran did not reply to this letter.

4.  Effective on April 2, 1970, the veteran was removed from 
the Temporary Disability Retirement List.  The Navy's Finance 
Center informed VA of this action, but the veteran did not 
file any correspondence at that time.

5.  On July 17, 2001, VA received a letter from the veteran 
requesting VA disability compensation benefits.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 17, 
2001, for the award of payments of VA disability compensation 
benefits are not met.  38 U.S.C.A. §§ 5110, 5304, 5305 (West 
2002); 38 C.F.R. §§ 3.700, 3.750, 3.400, 3.401 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in June 2003; and a rating 
decision in August 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA 
satisfied its duty to notify the appellant prior to the last 
adjudication here (an August 2004 statement of the case).  

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to 
additional, unobtained, relevant evidence.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran contends that the effective date of the payment 
of his service-connected VA disability compensation benefits 
should be back in 1970, when both he and his service 
department's finance center first contacted VA about his 
having been removed from the Temporary Disability Retirement 
List (TDRL) after having been separated from active duty.  
(This is separate from the discrete issue of the effective 
date for the award of service connection for the left leg 
disability, which the veteran does not contest.)

While on active duty in 1967, the veteran sustained a 
fracture of the left lateral tibial plateau.  He underwent 
surgery that included removal of the meniscus and insertion 
of a pin.  In April 1968, the veteran was transferred to the 
Temporary Disabled Retirement List (TDRL).

In June and September 1968, after a VA employee who visited 
him at a Naval hospital advised him to seek VA disability 
compensation benefits, the RO corresponded with the veteran 
in an effort to ascertain if the veteran wished to do so.  
After the second letter, the veteran indeed filed a claim for 
VA disability compensation benefits.

In an October 1968 decision, the RO awarded service 
connection and a 10 percent rating for a left knee disability 
(residuals of a fracture of the left lateral tibial plateau 
with Pellegrini-Stieda's disease), effective April 18, 1968.  

However, in a November 1968 notification letter, the RO 
informed the veteran that a veteran may not receive both full 
payments of retirement pay and VA compensation at the same 
time and described the process for electing benefits.  The 
form letter stated:

If you elect compensation, your compensation will 
be reduced by the amount of retired pay you have 
already received.  If you waive a portion of your 
retired pay, compensation will be paid beginning 
the effective date of the waiver.  Before you 
decide, please read the instructions and 
information on the back of this letter.  If no 
reply is received from you within 30 days from the 
date of this letter, we will assume that you do 
not desire to receive compensation at present.

The information on the back of this letter indicated that the 
veteran could 

[c]ontinue to receive retirement pay without any 
further correspondence.  If you do not desire to 
receive compensation at this time you will not be 
barred from making a subsequent election to 
receive such benefit from [VA] as it may be 
elected of re-elected at any time.

The letter included an attachment, VA Form 21-561, Election 
of Compensation in Lieu of Retired Pay or Waiver of Retired 
Pay to Secure Compensation from VA.  

The veteran did not respond to this letter.

In May 1970, the Navy's Finance Center informed the veteran 
that he had been removed from the TDRL and that his discharge 
by reason of physical disability with severance pay was 
effective on April 2, 1970.  The amount of the veteran's 
severance pay was calculated as $8,197.20.  The Navy's 
Finance Center also sent a copy of this letter to the RO.  

On July 17, 2001, the veteran requested that the RO review 
his case to determine if he could begin receiving VA 
disability compensation benefits.  (He also requested an 
increase in the 10 percent rating assigned to his left leg 
disability, which is the subject of the REMAND below.)

In May 2002, the RO replied that it had not awarded VA 
benefits to the veteran in 1968 when it initially granted 
service connection and a 10 percent rating for the left leg 
disability because the veteran had not completed and returned 
an election form.  The RO further stated that since the 
veteran had not filed a form to waive retirement pay, when he 
was removed from the TDRL in April 1970, VA did not complete 
an award to recoup the severance pay of $8,197.20.

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b).

This case is affected by the provisions regarding election 
between severance pay and VA disability compensation 
benefits.

Generally, any person who is entitled to receive retirement 
pay based on service as a member of the Armed Forces may not 
receive that pay concurrently with VA benefits.  The term 
"retirement pay" includes retired pay and retainer pay.  
38 C.F.R. § 3.750(a).  Essentially, except to the extent that 
retirement pay is waived under other provisions of law, not 
more than one award of compensation granted after July 13, 
1943 will be made concurrently to a person based on that 
person's own service.  38 U.S.C. § 3104(a) (1958); 38 U.S.C.A 
§ 5304(a)(1) (West 2002 & Supp. 2005); 38 C.F.R. § 3.750(a) 
(1958 and 2005).

Furthermore, anyone receiving service retirement pay who 
would be eligible to receive VA compensation if he were not 
receiving such retired or retirement pay, shall be entitled 
to receive such compensation upon the filing with the 
appropriate department a waiver of so much of his retired or 
retirement pay as is equal in amount to such compensation.  
To prevent duplication of payments, the department with which 
any such waiver is filed shall notify VA of the receipt of 
such waiver, the amount waived, and the effective date of the 
reduction in retired or retirement pay.  38 U.S.C. § 3105 
(1958); 38 U.S.C.A § 5305 (West 2002 & Supp. 2005).

Thus, a person who has concurrent entitlement to retirement 
pay based on service in the Armed Forces and to VA benefits 
may elect between VA compensation and military retirement 
pay.  An election of retirement pay does not bar him or her 
from making a subsequent election of the other benefit to 
which he or she is entitled.  An election filed within one 
year of the date of notification of VA entitlement is 
considered as "timely filed" for purposes of 38 C.F.R. 
§ 3.401(e)(1).  In initial determinations, elections may be 
applied retroactively if the claimant was not advised of his 
or her right of election and the effect thereof.  38 C.F.R. 
§ 3.750(b).

At the time of the veteran's removal from the TDRL, a person 
could receive compensation upon filing with the service 
department concerned a waiver of so much of his or her 
retirement pay as is equal in amount to the compensation to 
which he or she is entitled.  38 C.F.R. § 3.750(c) (1970).  
In 1976, VA revised 38 C.F.R. § 3.750(c) by adding that 
"[i]n the absence of a specific statement to the contrary, 
the filing of an application for compensation by a veteran 
entitled to retirement pay constitutes such a waiver."  41 
Fed. Reg. 53,797 (Dec. 9 1976).  But the version of the 
regulation in effect in 1970 did not contain this provision.

Moreover, where the VA service-connected disability is the 
same disability that is the basis for severance pay from the 
service department, the VA compensation award is subject to 
recoupment of the service department severance pay.  
10 U.S.C.A. §§ 1174(h)(2), 1212(c) (West 2002); 38 C.F.R. 
§ 3.700(a)(3).  In this case, this is why the veteran is not 
receiving payment of VA disability compensation benefits at 
this time.  Simply stated, now that the veteran has indicated 
that he desires VA disability compensation benefits, VA is 
recouping the $8,197.20 in severance pay before it can start 
disbursing VA disability compensation payments to the 
veteran.  As will be discussed below, the veteran contends 
that the effective date of the payment of VA disability 
compensation benefits to him should have been effective all 
the way back to 1970.

Special effective date provisions govern elections involving 
retirement pay.  When a veteran is in receipt of military 
retirement pay, an award of pension or compensation to or for 
a veteran will be effective from the "[d]ate of entitlement 
if [an election is] timely filed.  Subject to prior payments 
of retirement pay."  38 C.F.R. § 3.401(e)(1) (2005).  As to 
reelection, the effective date is the "[d]ay the reelection 
is received by [VA]."  38 C.F.R. § 3.401(e)(3) (2005). 

The Board finds that the RO's November 1968 letter in 
connection with the initial determination that awarded VA 
service-connected disability benefits to the veteran advised 
him of his right to elect benefits and of the effect of that 
election (or lack of an election).  Therefore, there is no 
basis for finding retroactive benefits on the ground that VA 
did not advise the veteran of his right to an election and 
the effect thereof at the time of the initial determination.  
38 C.F.R. § 3.750(b).

In addition, the November 1968 letter (with an attached VA 
Form 21-651) did advise the veteran of his "right of 
election and the effect thereof."  This letter informed the 
veteran that if a response was not received within 30 days, 
it would be assumed he did not want compensation at that 
time.  Also, the instructions printed with the RO's letter 
clearly explained that the veteran could elect compensation 
(over retirement) at any time thereafter.

But part of the veteran's argument now is that he contacted 
VA in 1970 when he was removed from the TDRL but that a VA 
employee told him that he could not receive any VA disability 
until the severance pay amount ($8,197.20) had been recouped 
and that "there was nothing more that I needed to do."  The 
veteran states that as a result, he assumed that the 
severance pay was being recouped since he was not receiving 
anything from either the Navy or VA.  However, in a December 
2001 letter, the veteran states that he in fact did receive 
the severance pay from the Navy.  

Unfortunately, erroneous advice given by a government 
employee cannot form the basis for an earlier effective date 
for the payment of VA disability compensation benefits in 
this case.  See McTighe v. Brown, 7 Vet. App. 29 (1994); 
Lozano v. Derwinski, 1 Vet. App. 184, 185 (1991) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414 
(1990), for the proposition that a "clerical error cannot be 
relied upon to invoke an estoppel against the United States 
for money payments").  

The veteran also contends that VA had a duty to inform him 
again of his right to elect between his severance pay and his 
VA disability compensation benefits when he was removed from 
the TDRL in April 1970.  

However, the RO did not fail to comply with any duty in this 
regard.  Under interpretive guidelines in effect when the 
veteran was removed from the TDRL in 1970 stated:

Where a claim has been disallowed because of 
receipt of retired pay and, upon routine review of 
the claims folder, it is discovered that the 
veteran has subsequently been removed from the 
temporary disability retired list, he will be 
reminded of his possible entitlement to VA 
benefits, and right to file claim (which may be 
informal).  If he was awarded disability severance 
pay, he should also be informed that any 
compensation payable for the same condition(s) 
will be subject to recoupment.

Department of Veterans Benefits Manual M21-1, Part IV, 
 29.24(d) (Change 70 May 14, 1968) ("M21-1 Manual") 
(emphasis added).  Even assuming that this interpretive, 
procedural rule could somehow be construed as a substantive 
rule, see Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 
Paralyzed Veterans of America v. West, 138 F.3d 1434 (Fed. 
Cir. 1998); Fugere v. Derwinski, 1 Vet. App. 103 (1990), the 
very wording of the M21-1 Manual provision only speaks of 
"routine review of the claims folder."  This provision did 
not require the RO to remind the veteran of his right to 
elect benefits and of the need to recoup certain severance 
pay benefits when the service department sent a copy of its 
May 1970 notification letter to the RO as well as to the 
veteran.

The Board notes that the RO also found no basis for an 
earlier effective date for the payment of VA disability 
compensation benefits under statutory provisions regarding 
VA's outreach services under 38 U.S.C.A. § 7722 (West 2002).  
In this case, VA informed the veteran of the right to elect 
between retirement payments and VA disability compensation 
payments in 1968 (that is, at the time of the initial award 
of service connection for the left leg disability) and even 
provided an election form to the veteran.  See Lewis v. 
Brown, 8 Vet. App. 287 (1995); Gold v. Brown, 7 Vet. App. 315 
(1995).  If 38 U.S.C.A. § 7722 even imposed a duty on VA, the 
RO's notification in 1968 was sufficient notice.  Indeed, 
even though the Navy's Finance Center informed the RO in May 
1970 that the veteran had been removed from the TDRL, the 
RO's previous efforts for responses from the veteran had met 
with mixed success.  For instance, the record shows that 
while the veteran was hospitalized at a naval hospital in 
1968, a VA employee informed the veteran that he should apply 
for VA disability compensation benefits.  However, the 
veteran declined to file an application for VA disability 
compensation benefits.  Indeed, the RO then wrote to the 
veteran twice (in June and September 1968) to encourage him 
to file for potential VA benefits.  And the RO also received 
no reply at all to its November 1968 notification form that 
included the appropriate VA election form.

Moreover, any failure in VA's compliance with the outreach 
provisions of 38 U.S.C.A. § 7722 does not equitably toll the 
statutory provisions governing effective dates of benefit 
payments.  Andrews v. Principi, 351 F.3d 1134 (Fed. Cir. 
2003); Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).    

Therefore, the Board concludes that the only possible basis 
for awarding an effective date for the payment of VA 
disability compensation benefits to the veteran can be the 
veteran's July 17, 2001, letter, in which the veteran 
requested that he start receiving VA disability compensation 
benefits.  The veteran did not file an election within one 
year of the November 1968 RO notification of his entitlement 
to VA disability compensation benefits (that is, by November 
1969).  Therefore, he did not file an election in a timely 
fashion so as to warrant application of the effective date 
provisions governing retirement pay under 38 C.F.R. 
§ 3.401(e)(1) (date of entitlement if timely filed, which 
refers only to an election filed within one year of 
notification of VA entitlement under 38 C.F.R. 
§ 3.750(b)(1)).  Moreover, this was not a re-election, so the 
provisions of 38 C.F.R. § 3.401(e)(3) do not apply.  As a 
result, the applicable effective date provision is found in 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400: the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  In this case, the later of these two dates is the 
date that VA received the veteran's July 2001 letter.

The Board is appreciative of the veteran's service, but 
unfortunately, under the applicable laws, the Board discerns 
no basis for awarding an effective date earlier than July 17, 
2001, for the payment of VA disability compensation benefits 
to the veteran.  Also, the Board does not have the authority 
to grant benefits based on equitable relief.  38 U.S.C.A. § 
503 (West 2002).  That authority is expressly reserved for 
the Secretary of VA.




ORDER

Entitlement to an effective date earlier than July 17, 2001, 
for the payment of VA disability compensation benefits is 
denied.


REMAND

The Board remands the claim for an increased rating for the 
left leg disability.

The RO denied an increased rating for this disability in 
November 2002.  In January 2003, the RO prematurely issued a 
statement of the case on the same issue.  See 38 U.S.C.A. 
§ 7105(d) (West 2002) (statement of the case is issued after 
notice of disagreement).  In March 2003, the veteran filed a 
VA Form 9, and he checked the box stating that "I want to 
appeal all of the issues listed on the statement of the case 
and any supplemental statements of the case that my local VA 
office sent to me."  

The Board construes the March 2003 VA Form 9 from the veteran 
as the notice of disagreement that initiated appeal of the 
November 2002 RO decision on the increased rating claim.  
Ordinarily, once a claimant files a notice of disagreement, 
the RO must issue a statement of the case, and the claimant 
must then perfect the appeal by filing a timely substantive 
appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In 
this case, however, additional development is needed.  In the 
interest of administrative economy, the Board will remand 
this issue for the necessary development and for the issuance 
of the requisite statement of the case.  The RO should also 
inform the veteran that he must then perfect his appeal, if 
he desires further review by the Board.  

VA examined the veteran in November 2002.  While that 
examination showed full and pain-free motion of the left 
knee, it also noted that the veteran had a scar that measured 
15 to 20 centimeters long.  However, the examination does not 
otherwise describe the scar.  Nor has the RO considered yet 
whether a separate rating is warranted for the scar.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 (2005).  In 
light of this, the Board will remand the left knee rating 
claim for a new examination to assess the precise nature and 
severity of the scar.  Also, the new examination should 
include ranges of motion of the veteran's left knee and leg 
in degrees, with a description of any functional loss due to 
pain.  See 38 C.F.R. § 4.40, 4.45 (2005); DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

Prior to the examination, the RO should obtain copies of any 
relevant VA medical records regarding the veteran's left leg 
from November 2002 to the present.

The left leg disability has been rated under the criteria for 
impairment of the tibia and fibula since the original award 
of service connection.  38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5262 (2005).  However, the veteran's left leg disability 
involved trauma to the knee.  Therefore, on remand, the RO 
should apply all potentially relevant diagnostic codes.  See, 
e.g., 38 C.F.R. § 4.71a, DCs 5260, 5261 (2005); 38 C.F.R. 
§ 4.118, DCs 7800-7804; see also Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995); Butts v. Brown, 5 Vet. App. 532, 538 
(1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board notes for the veteran's benefit that if an 
increased rating is awarded on remand, that would of course 
affect the length of time needed to recoup his severance pay 
from the service department.
  
Accordingly, the Board REMANDS this issue for the following 
actions:

1.  Obtain copies of any relevant VA 
treatment for the veteran's left leg from 
November 2002 to the present.  

2.  Schedule the veteran for an 
examination to assess the precise nature 
and severity of the left leg disability, 
including any scars.  Provide the claims 
folder to the examiner.  Request that the 
examiner measure any scars and describe 
the scars, including any depth, adherence, 
pain, limitation of motion, or other 
relevant criteria.  Also request that the 
examiner describe all ranges of motion in 
degrees, including any functional loss due 
to pain, flare-ups, excess fatigability, 
weakened movement, incoordination, or the 
other factors set forth in 38 C.F.R. 
§§ 4.40, 4.45.

3.  Then readjudicate the claim for an 
increased rating for a left leg disability 
(residuals of a fracture of the left 
lateral tibial plateau, with Pellegrini-
Stieda disease) (now rated 10 percent 
disabling), including consideration of all 
potentially applicable diagnostic codes.  
If the decision remains adverse to the 
veteran, issue him and his representative 
a statement of the case and inform them of 
the requirements for perfecting the appeal 
in a timely fashion if he wishes further 
review of the issue by the Board.  Then, 
return the case to the Board for its 
review, as appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


